Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John B. Shelton appeals the district court’s orders dismissing his complaint filed pursuant to the Federal Tort Claims Act and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shelton v. United States Post Office, No. 3:08-ev-00399-JRS, 2008 WL 4628466 (E.D.Va. Oct. 17, 2008 & Oct. 30, 2008). We deny as moot Shelton’s motion for a ten-day stay of this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.